Citation Nr: 1729155	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected right wrist strain, with postoperative residuals of a fracture of the distal radius. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran serviced on active duty from January 2007 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at an October 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was most recently before the Board in May 2016 at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in May 2016 in order to obtain a VA examination which included an opinion regarding the presence of a bony mass on his wrist.  

In response to the May 2016 Board remand a September 2016 VA examination was obtained.  The examiner noted a previous diagnosis of wrist sprain, chronic.  The Veteran's range of motion was found to be abnormal with no pain on weight bearing.  The examiner found there was a minimal bony prominence of the distal end of the right ulna.  The Veteran was found to have no local tenderness or bony masses.  The examiner concluded the Veteran's bony prominence was a usual residual of post radius fracture changes. 

The Board finds the September 2016 VA examination to be inadequate.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in September 2016 included range of motion testing for his right wrist and noted no evidence of pain with weight bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, and did not include range of motion of the left (undamaged) wrist, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Additionally, the examiner noted that the Veteran's right wrist disability included a bony prominence but no bony mass.  As the Board is unable to make medical determinations an opinion regarding the significance of a bony prominence as opposed to a bony mass must be obtained on remand.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his right wrist disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's right wrist disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible 

The examiner should specifically test the Veteran's right wrist range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and range of motion of the left wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner should also provide an opinion as to the significance of a bony prominence as opposed to a bony mass as well as any corresponding limitations caused by the bony prominence noted by the September 2016 VA examiner.  

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




